Filed 5/28/15 In re A.R. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


In re A.R. et al., Persons Coming Under the                          B255659
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK02062)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.B.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Daniel
Zeke Zeidler, Judge. Affirmed.
         Law Office of Robert McLaughlin and Robert McLaughlin, under appointment by
the Court of Appeal, for Defendant and Appellant.
         Mark J. Saldino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Sarah Vesecky, Deputy County Counsel, for Plaintiff and Respondent.
       A.B. (father) appeals from the dependency court’s jurisdictional and dispositional
orders regarding his six-year-old daughter, B.B. The court assumed jurisdiction over
B.B. after finding that father had sexually abused B.B.’s half sister, A.R.1 The court
removed B.B. from father’s custody, placed B.B. with her mother (mother), and ordered
monitored visits between father and B.B. Father contends that the jurisdictional and
dispositional orders were not supported by substantial evidence. We disagree and affirm.
                     FACTUAL AND PROCEDURAL HISTORY
I.     Initial Investigation and Detention
       This case arose on September 4, 2013 after a teacher reported that 15-year-old
A.R. disclosed she had been raped and was afraid to go home. Later that day, a Los
Angeles County Department of Children and Family Services (DCFS) social worker met
A.R. at the police station where she had been interviewed by Officer Rendon.
       A.R. told Officer Rendon that her mother’s boyfriend, father, had touched her
inappropriately on several occasions during the last three years. A.R. reported that about
two years earlier, she was sleeping in mother’s bed and awoke when father came into the
bedroom, removed all his clothes, straddled her, placed his hands behind her back, and
pulled her body toward his. A.R. pushed father away and he left the room. She denied
penetration. During another incident one-and-a-half years earlier, A.R. awoke in her bed
to father fondling her bare breast underneath her shirt and brassiere. With his other hand,
father was rubbing the outside of her vagina underneath her shorts and underwear.
Seconds later, when A.R.’s adult brother, Guadalupe, walked into the room, father
pretended to fall and accidentally touch her. A.R. again denied penetration. A.R. also
reported that on several other occasions father had touched her legs inappropriately and
spanked her buttocks. The most recent incident took place four weeks earlier after father
and A.R. dropped off Guadalupe at work. During the drive home, father caressed A.R.’s


1
       Father does not challenge the court’s jurisdictional and dispositional orders
regarding A.R.



                                             2
bare leg (she was wearing shorts) and told her she had “very nice legs.” A.R. stated she
never reported the abuse because she thought mother would not believe her. A.R.
claimed she had never seen father act inappropriately toward her siblings.
       Officer Rendon also interviewed mother. Mother reported that A.R. never
disclosed the abuse and that she did not believe A.R.’s allegations. Mother claimed A.R.
was very close with father, often wanted to go places with him, and never appeared afraid
of him.
       On September 4, 2013, the social worker interviewed A.R.; A.R.’s nine-year-old
brother, Angel; her six-year-old half sister, B.B.; her 18-year old brother, Guadalupe; and
mother, all of whom resided in the family home. A.R. confirmed she told her teacher that
she had been “raped.” A.R. reported father had touched her inappropriately several times
over the past two-and-a-half years. The first incident occurred when A.R. was sleeping
on the couch. A.R. awoke when she felt father touching her breast under her bra. Father
told A.R. he had slipped. On another occasion, father rubbed A.R.’s vagina under her
clothes while A.R. pretended to be asleep. Yet another incident occurred in the morning
while mother was at therapy. While A.R. slept, father entered the bedroom and disrobed.
A.R. opened her eyes and she saw father remove his underwear and walk toward her.
When father attempted to straddle A.R., she pushed him off. Father appeared upset,
picked up his clothes, and left the room without speaking.
       A.R. reported that on several occasions father rubbed her shoulders or spanked her
buttocks. She stated those incidents occurred when no one was home, when her siblings
were asleep, and while she was alone in her bedroom, usually in the morning or at night.
A.R. reported the most recent incident occurred four weeks earlier. On their way home
from dropping off Guadalupe at work, father began to caress A.R.’s legs. As father’s
hand got closer to her vagina, A.R. pulled away, and father stopped.
       However, A.R. said she was afraid of father and feared returning home. A.R.
claimed she was tired of holding this in and needed to tell someone. She denied
witnessing father behaving inappropriately toward her siblings.



                                             3
       B.B. denied physical, sexual, and verbal abuse. She reported that father was nice
to her and never made her feel uncomfortable. She denied being fearful of anyone in the
home and stated that she felt safe there. Angel likewise denied abuse and reported that
father was nice to him. He denied ever witnessing father behaving inappropriately with
anyone in the home. Guadalupe reported that he had never seen father acting
inappropriately toward A.R. He did not believe father sexually abused A.R.
       Mother informed the social worker she was not married to father but had lived
with him for six years. She was shocked by A.R.’s allegations. Mother reported that
A.R. appeared to get along well with father and always volunteered to go places with
him. She did not understand how A.R. could always want to be around father if he had
sexually abused her. Further, when mother and father separated several months earlier,
A.R. encouraged mother to give father another chance. Mother indicated father could not
have abused A.R. while mother was in therapy because father left for work four hours
before therapy started. Mother stated she had a good relationship with A.R. and believed
A.R. would have reported the abuse to her if it had occurred. Mother also reported that
A.R. had made similar abuse allegations against a teacher that were found false.
       Officer Rendon initially informed the social worker that father was going to be
placed under arrest. However, he later reported that father would not be arrested due to
discrepancies in A.R.’s allegations. He said the case would be given to the district
attorney. The social worker later confirmed the district attorney did not file a case
against father.
       In interviews on September 5 and 9, 2013, father adamantly denied A.R.’s
allegations but agreed to stay out of the family home during DCFS’s investigation. He
was shocked by A.R.’s allegations. He stated he had known A.R. since she was one year
old, viewed her as a daughter, and would never act inappropriately with her. Father
suggested A.R. might have become jealous over his increasingly close relationship with
mother.
       On September 18, 2013, DCFS conducted a forensic interview of A.R. A.R.
reported father “touched me down there” and caressed her leg, back, arm, and “leg near

                                             4
middle.” She stated father once touched her breast when she was on the couch. He acted
like it was an accident, and said “Sorry, I almost fell.” A.R. reported that these incidents
started two to three years earlier. A.R. reported the first incident took place when she
was sleeping in a bedroom. She awoke when father entered the bedroom and removed
his clothes. Father grabbed A.R. by the back while she was lying down and put his legs
around hers. A.R. claimed B.B. was in the bedroom but remained asleep. On another
occasion, A.R. was laying on the couch in the living room, and father put his hands under
her blouse and in her pajama pants. Father caressed her breast, her vagina, and then her
breast again. A.R. denied penetration. She also reported father caressed her legs and
rubbed her back on two occasions when she was riding in the car with father after
dropping off Guadalupe at work. The forensic interviewer reported there was no reason
to believe sexual abuse did not occur and A.R. appeared credible.
II.    Section 300 Petition and Detention Hearing
       On October 30, 2013, DCFS filed a petition under Welfare and Institutions Code
section 300, subdivisions (b), (d), and (j) alleging that A.R., B.B., and Angel came within
the jurisdiction of the dependency court.2 The petition alleged that father’s sexual abuse
of A.R., and mother’s failure to protect her, endangered A.R.’s physical health, safety,
and well-being, created a detrimental home environment, and placed A.R., B.B., and
Angel at risk of physical harm, damage, danger, sexual abuse, and failure to protect.
       The dependency court held the detention hearing the same day. The court found a
prima facie case that A.R., B.B., and Angel were persons described under section 300.
The court released all three children to mother, detained B.B. from father, and granted
father monitored visits with B.B. and Angel. The court ordered father to have no contact
with A.R.3


2
      All further statutory references are to the Welfare and Institutions Code unless
otherwise stated.
3
       A.R.’s, Angel’s, and Guadalupe’s father did not participate in the dependency
court proceedings and does not participate in this appeal.

                                             5
III.   Jurisdictional/Dispositional Filings
       DCFS filed its jurisdiction/detention report (jurisdiction report) on December 10,
2013. In a November 25, 2013 interview, A.R. reiterated her sexual abuse allegations.
A.R. reported that on one occasion she and B.B. were sleeping in mother’s bed after
mother had left for therapy. Father entered the room, took off his pants and shirt, but not
his underwear, and tried to get on top of A.R. A.R. pushed father off and he left after
giving A.R. an angry look. B.B. remained asleep. On another occasion when asleep on
the couch, A.R. woke up to father touching her breast under her shirt. Father then
fondled A.R.’s genitals under her pants. A.R. pretended to be asleep. Father stopped
when he heard the door begin to open. When Guadalupe entered, father told him he had
tripped and fallen on A.R. A.R. reported that father slapped her buttocks on at least four
occasions. On at least three occasions, father put his hand on A.R.’s back under her shirt
and touched her leg near her crotch after dropping Guadalupe off at school. The social
worker questioned A.R. about the bedroom incident and father’s work and mother’s
therapy schedules. A.R. responded that the incident took place during a one-month
period when father was out of work.
       The social worker also interviewed A.R.’s three siblings on November 25, 2013.
They again denied abuse and reported getting along well with father. Guadalupe
remained skeptical of A.R.’s allegations. He stated he did not recall ever finding father
on top of A.R. He also could not recall a time when father was unemployed or other
instances, except for weekends, when father stayed home from work.
       In a November 25, 2013 interview, mother expressed a desire to support A.R., but
continued to doubt A.R.’s allegations. Mother reiterated that father could not have
abused A.R. while mother was at therapy due to their schedules: father went to work at
5:00 a.m., A.R. went to school at 7:00 a.m., and mother went to therapy at 9:00 a.m.
Mother doubted father could have abused A.R. at night because mother was “always
home.” Mother said she was surprised and hurt that A.R. did not report the abuse to her
and also wondered why A.R. had not disclosed the abuse to other family members.



                                              6
      Mother reported that after recently reconciling, her relationship with father had
become more loving. Mother did not think A.R. liked their new relationship. Mother
noted A.R. made the allegations against father just two weeks after mother and father
reunited. Mother also noted that one month before A.R. accused father, she became
friends with a girl whose stepfather had sexually molested her. Mother stated that A.R.
always sent text messages to a certain phone number when she had to talk about the
abuse or go to court. She did not send messages to the number at any other time.
       Mother did not think A.R. exhibited the attitude of someone who had been
sexually abused. Mother reported that if she was sitting on the couch or lying in bed with
father, A.R. would sit or lie between them. A.R. would play with father and go
everywhere with him. Mother also said that A.R. was “all over her boyfriend (kissing
and hugging)” during her forensic interview.
      The social worker interviewed father on December 3, 2013. Father again denied
A.R.’s allegations. Father stated that he saw A.R. as his daughter and was not capable of
sexually abusing her. Father believed A.R. was jealous of his improved relationship with
mother. Father reported that A.R. wanted to go everywhere with him, sometimes referred
to him as “daddy,” and had him talk to her boyfriend. Father noted that A.R. claimed the
abuse began two-and-a-half years earlier. He said he and mother were separated from
December 2009 to January 2011.4 After father and mother reconciled, father would leave
for work at 4:00 a.m. Father stated he had the same job since June 2011, always started
work at either 4:45 or 5:45 a.m., and never took time off. Father also reported mother
was always home, people were always in the house, and he was never alone in the house
with A.R. Father further reported he had not had contact with mother since the October
30, 2013 hearing, and they were no longer together.
      DCFS expressed concerns about the veracity of A.R.’s allegations. It noted that,
while A.R. was adamant and consistent in her allegations against father, they were
contradicted by the statements of A.R.’s siblings, mother, and father. DCFS also noted

4
       January 2011 preceded A.R.’s September 2013 accusations by approximately two
years and eight months.

                                            7
that A.R.’s actions and behaviors were not consistent with those of a child who had
suffered trauma. Nonetheless, DCFS concluded that “there are inconsistencies and
inconclusive evidence which cannot refute or negate that sexual abuse occurred.” DCFS
accordingly recommended that the court sustain jurisdiction over all three children, under
section 300, subdivisions (b), (d), and (j).
       On December 19, 2013, DCFS filed a last minute information for the court,
including employment records from father’s employer. Father provided the records to
refute A.R.’s claim that he had been out of work for a one-month period. DCFS stated
the records demonstrated father had been working consistently.
       DCFS filed an addendum report on March 24, 2014. It reported father had
completed parenting classes and individual counseling. The report also stated father’s
employment records indicated he had worked continuously since July 2011.
       In a March 12, 2014 interview, A.R. again reiterated her sexual abuse allegations.
A.R. reported that on three occasions father slapped her behind when her mother and
siblings were in other rooms or outside. Regarding the incident in the bedroom, A.R.
reported mother left for work and told A.R. to watch B.B. and not leave her alone. A.R.
stated mother never left B.B. alone with father, but A.R. could not explain why. A.R.
also reported that about two years earlier father grabbed her breast while she was sleeping
on the couch. When Guadalupe entered the room, father pretended he tripped. A.R.
remained adamant that father had been unemployed but could not remember a date.
       DCFS also interviewed mother on March 12, 2014. Mother stated she would
support A.R. regardless of the outcome of this case. She reported she did “not plan on
reuniting with father.” Nonetheless, mother reported B.B. and Angel missed father, and
she would like to monitor father’s visits so they could see him more often. Mother
denied the allegation that she would not allow father to care for B.B.
       DCFS continued to express concerns about the veracity of A.R.’s allegations, but
again concluded that the inconsistencies and inconclusive evidence did not refute them.
DCFS therefore reiterated its prior recommendation that the court sustain jurisdiction
over all three children.

                                               8
III.     Jurisdictional/Dispositional Hearing
         The court held the combined jurisdictional and dispositional hearing on March 24
and 26, 2014. The court admitted into evidence DCFS’s jurisdiction report, the
December 19, 2013 last minute information for the court, and the March 24, 2014
addendum report. The court then heard witness testimony.
         A.     Witness Testimony
         A.R. initially testified she did not have a problem with father and he had never
done anything to bother her. However, A.R. then said she remembered telling the social
workers about father’s inappropriate touching. She claimed the touching really
happened. A.R. testified that “a couple of times” when she was 14 years old, father
spanked her on the buttocks with his hand when she was washing dishes. She also
testified that when she was 14 years old father once touched her breasts under her clothes
while she was asleep on the couch. When she felt father touching her breasts, she opened
her eyes, but father did not say anything. This was the first time father touched her
inappropriately.
         A.R. then testified there were no other times father had inappropriately touched
her. However, when asked whether she told a social worker about an incident in bed,
A.R. confirmed she had and that the incident really happened. A.R. stated that when she
was 14, she was asleep on her stomach next to B.B. in mother’s room. Mother was at
therapy. Father came into the room and, while on top of A.R., touched her sides like he
“was trying to get me,” “trying to pick me up.” A.R. denied that father touched her
between her legs or anywhere else. Ultimately, father did not pick A.R. up, and he left.
A.R. said father did not try to touch B.B., and she did not wake up.
         A.R. also testified father would touch her inappropriately when they dropped off
Guadalupe at work. Father would put his hand on A.R.’s back, inside her shirt and
between her legs. Father did not touch A.R.’s “private part” because she would “pull
back.”
         A.R. testified that during one incident father pretended to trip and fall on her when
Guadalupe entered the room. As a result, Guadalupe did not see the abuse.

                                               9
      A.R. could not think of any other time father inappropriately touched her. She
also stated she decided to tell her teacher because she “couldn’t hold it anymore” and
“wanted to take it off my chest.” A.R. admitted she encouraged mother to work things
out with father when they were separated.
      DCFS next called father as a witness. He asserted his Fifth Amendment right
against self-incrimination and was not questioned.
      Guadalupe testified he had never seen father inappropriately touch A.R. or B.B.
He did not remember a time when father had fallen on A.R. and claimed he had tripped.
Guadalupe said father had never driven him and A.R. to school together, and father never
drove him to work with only A.R. in the car. Guadalupe testified that father never was
unemployed, that he began work at 4:00 or 5:00 a.m. and returned home at 2:00 or 3:00
p.m., and that he worked every day except weekends. Guadalupe confirmed A.R.
indicated she wanted father to return home when he previously separated from mother.
He said when father moved back into the home, A.R. would lie down between mother
and father and always was “right there with them.”
      B.     Argument
      Father asked the court to dismiss the section 300 petition in its entirety because
A.R. was not credible. A.R.’s counsel maintained A.R.’s abuse allegations were
consistent and asked the court to sustain the petition. Counsel for B.B. and Angel also
asked the court to sustain the petition. She argued A.R.’s statements were consistent and
credible and B.B. and Angel were similarly at risk, especially because father had
molested A.R. while B.B. slept in the same bed. DCFS joined the arguments of minors’
counsel. DCFS also argued Guadalupe’s testimony was not inconsistent with A.R.’s
description of the events and father’s employment records indicated an approximately
one month gap in February 2012.
      C.     The Court’s Findings and Orders
      Following argument, the court stated that A.R. had “been consistent and that there
really hasn’t been a clear rationale as to why she would make this up.” The court struck
Angel from the petition and, after DCFS stipulated to strike mother, amended the petition

                                            10
to delete them from it. The court found all counts in the amended petition to be true by a
preponderance of the evidence.5
       For disposition, the court considered the same evidence and testimony. The court
stated, “I also think it says a lot that it was like pulling teeth for [DCFS] to get [A.R.] to
feel comfortable talking about what occurred. If she had just gotten up on this witness
stand and immediately blurted out he did this, that, and the other, that would have been
one thing. But when she started out by saying that he hadn’t done anything to make her
uncomfortable, et cetera, and [DCFS] really had to pull it out of her, I think that actually
added to her credibility.”
       The court found by clear and convincing evidence that substantial danger existed
to A.R. and B.B.’s physical health, safety, protection, or physical or emotional well-
being. The court declared A.R. and B.B. dependents of the court, removed B.B. from
father, and placed the children with mother. The court granted father monitored visits
with B.B.
       Father timely appealed.6
                                        DISCUSSION
I.     Judicial Notice
       Following this appeal, the court entered a minute order dated January 14, 2015.
The order indicated the court terminated jurisdiction over B.B. and issued a custody order


5
       The section 300, subdivisions (b), (d), and (j) counts in the amended and sustained
petition identically stated: “In August of 2013 and on prior occasions, the children [A.R.]
and B.B.’s [mother’s male companion, father], father of the child [B.B.], sexually abused
the child [A.R.] for three years by fondling the child’s vagina, breasts, legs, and
shoulders. On a prior occasion, [father] removed his clothes and straddled the child,
grabbing the child’s body while the child lay in bed. On prior occasions [father] slapped
the child’s buttocks. Such sexual abuse of the child [A.R.] by [father] endangers the
child’s physical health, safety and well-being, creates a detrimental home environment
and places the child and the child’s sibling [B.B.], at risk of physical harm, damage,
danger, sexual abuse and failure to protect.”
6
       DCFS filed a motion to dismiss this appeal due to irregularities in the notice of
appeal father filed without the assistance of an attorney. We denied the motion.

                                              11
granting the parents joint legal custody, mother sole physical custody, and father
unmonitored visitation in a public setting. DCFS filed a motion requesting we take
judicial notice of the January 14, 2015 order. Father opposed the motion.
       “Appellate courts rarely accept postjudgment evidence or evidence that is
developed after the challenged ruling is made. (See In re Zeth S. (2003) 31 Cal. 4th 396,
405, 413–414 [].)” (In re Sabrina H. (2007) 149 Cal. App. 4th 1403, 1416.) Nonetheless,
postjudgment evidence is admissible for the limited purpose of determining whether any
subsequent developments have rendered the appeal moot. (See In re Karen G. (2004)
121 Cal. App. 4th 1384, 1390.) A reviewing court may take judicial notice of the records
of any court within the state. (Evid. Code §§ 459, subd. (a), 452, subd. (d)(1).) We
therefore grant DCFS’s request for judicial notice, but limit our consideration of the
January 14, 2015 order to our determination of mootness.
       “When no effective relief can be granted, an appeal is moot and will be dismissed.
[Citation.]” (In re Jessica K. (2000) 79 Cal. App. 4th 1313, 1315-16.) “An issue is not
moot if the purported error infects the outcome of subsequent proceedings.” (In re Dylan
T. (1998) 65 Cal. App. 4th 765, 769.) Here, our decision could impact the foundation of
the dependency court’s subsequent adverse custody and visitation orders. (See In re
Joshua C. (1994) 24 Cal. App. 4th 1544, 1548.) Accordingly, father’s appeal is not moot.
II.    Substantial Evidence Supports the Jurisdictional and Dispositional Orders
       A.     Standard of Review
       “‘In reviewing a challenge to the sufficiency of the evidence supporting the
jurisdictional findings and disposition, we determine if substantial evidence, contradicted
or uncontradicted, supports them. “In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of the dependency court;
we review the record in the light most favorable to the court’s determinations; and we
note that issues of fact and credibility are the province of the trial court.” [Citation.]
“We do not reweigh the evidence or exercise independent judgment, but merely
determine if there are sufficient facts to support the findings of the trial court.
[Citations.] ‘“[T]he [appellate] court must review the whole record in the light most

                                              12
favorable to the judgment below to determine whether it discloses substantial evidence . .
. such that a reasonable trier of fact could find [that the order is appropriate].”’
[Citation.]” (In re Matthew S. (1988) 201 Cal. App. 3d 315, 321.)’ [Citation.]” (In re I.J.
(2013) 56 Cal. 4th 766, 773.)
       B.      The Jurisdictional Order
               1.     The Court’s Findings that Father Sexually Abused A.R.
       Father consistently denied he sexually abused A.R. Nonetheless, he does not
challenge on appeal the court’s findings that he sexually abused A.R. because he
recognizes we must defer to the dependency court’s credibility determinations. “We
cannot reject the testimony of a witness that the trier of fact chooses to believe unless the
testimony is physically impossible or its falsity is apparent without resorting to inferences
or deductions. As part of its task, the trier of fact may believe and accept as true only
part of a witness’s testimony and disregard the rest. On appeal, we must accept that part
of the testimony which supports the judgment. [Citation.]” (In re Daniel G. (2004) 120
Cal. App. 4th 824, 830.) In other words, we do not disturb the trial court’s determination
unless it exceeds the bounds of reason. (In re Savannah M. (2005) 131 Cal. App. 4th
1387, 1393.)
       Here, although her family members did not believe her accusations against father,
the court found A.R. to be credible and accepted her allegations of sexual abuse. We are
bound by the court’s findings that father sexually abused A.R..
               2.     Father’s Sexual Abuse of A.R. Put B.B. at Substantial Risk
       Although there is no evidence in the record that Father sexually abused B.B.,
Section 300, “does not require that a child actually be abused or neglected before the
juvenile court can assume jurisdiction.” (In re I.J., supra, 56 Cal.4th at p. 773.) The
section 300 subdivisions at issue here—subdivisions (b), (d), and (j)—“require only a
‘substantial risk’ that the child will be abused or neglected.” (Ibid.) “The legislatively
declared purpose of these provisions ‘is to provide maximum safety and protection for
children who are currently being physically, sexually, or emotionally abused, being
neglected, or being exploited, and to ensure the safety, protection, and physical and

                                              13
emotional well-being of children who are at risk of that harm.’ (§ 300.2, italics added.)
‘The court need not wait until a child is seriously abused or injured to assume jurisdiction
and take the steps necessary to protect the child.’ [Citation.]” (In re I.J., supra, 56
Cal.4th at p. 773.)
         The court sustained the dependency petition as to B.B. under section 300,
subdivisions (b), (d), and (j). “‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s jurisdiction, a reviewing
court can affirm the juvenile court’s finding of jurisdiction over the minor if any one of
the statutory bases for jurisdiction that are enumerated in the petition is supported by
substantial evidence. In such a case, the reviewing court need not consider whether any
or all of the other alleged statutory grounds for jurisdiction are supported by the
evidence.’ [Citation.]” (In re I.J., supra, 56 Cal.4th at p. 773.) Subdivision (j) of section
300 most closely describes the situation regarding B.B., and we accordingly focus on that
subdivision.
         “Subdivision (j) applies if (1) the child’s sibling has been abused or neglected as
defined in specified other subdivisions and (2) there is a substantial risk that the child will
be abused or neglected as defined in those subdivisions. (§ 300, subd. (j).)” (In re I.J.,
supra, 56 Cal.4th at p. 774.) Here, Father sexually abused B.B.’s half sister as defined in
subdivision (d).7 Because the first requirement is met, only the second requirement is at
issue.
         “[S]ubdivision (j) includes a list of factors for the court to consider: ‘The court
shall consider the circumstances surrounding the abuse or neglect of the sibling, the age
and gender of each child, the nature of the abuse or neglect of the sibling, the mental

7
        Section 300, states, “Any child who comes within any of the following
descriptions is within the jurisdiction of the juvenile court which may adjudge that person
to be a dependent child of the court: . . . [¶] (d) The child has been sexually abused, or
there is a substantial risk that the child will be sexually abused, as defined in Section
11165.1 of the Penal Code, by his or her parent or guardian or a member of his or her
household, or the parent or guardian has failed to adequately protect the child from sexual
abuse when the parent or guardian knew or reasonably should have known that the child
was in danger of sexual abuse.”

                                               14
condition of the parent or guardian, and any other factors the court considers probative in
determining whether there is a substantial risk to the child.’ (§ 300, subd. (j).) . . . [¶]
The broad language of subdivision (j) clearly indicates that the trial court is to consider
the totality of the circumstances of the child and his or her sibling in determining whether
the child is at substantial risk of harm, within the meaning of any of the subdivisions
enumerated in subdivision (j).” (In re I.J., supra, 56 Cal.4th at p. 774.)
       “Among the factors cited in subdivision (j) for the court to consider are the
circumstances surrounding, and the nature of, father’s sexual abuse of his daughter. By
citing these factors, subdivision (j) implies that the more egregious the abuse, the more
appropriate for the juvenile court to assume jurisdiction over the siblings. (§ 300, subd.
(j).) ‘Some risks may be substantial even if they carry a low degree of probability
because the magnitude of the harm is potentially great. . . . [¶] . . . [¶] Conversely, a
relatively high probability that a very minor harm will occur probably does not involve a
“substantial” risk. Thus, in order to determine whether a risk is substantial, the court
must consider both the likelihood that harm will occur and the magnitude of potential
harm.’ [Citation.] In other words, the more severe the type of sibling abuse, the lower
the required probability of the child’s experiencing such abuse to conclude the child is at
a substantial risk of abuse or neglect under section 300. If the sibling abuse is relatively
minor, the court might reasonably find insubstantial a risk the child will be similarly
abused; but as the abuse becomes more serious, it becomes more necessary to protect the
child from even a relatively low probability of that abuse.” (In re I.J., supra, 56 Cal.4th
at p. 778.)
       We must determine whether, under the totality of the circumstances, substantial
evidence supports the court’s finding that father’s sexual abuse of A.R. creates a
substantial risk that B.B. will be abused. Father asserts the relatively minor magnitude of
the potential harm at issue and the low probability B.B. would ever experience such harm
undermines the court’s finding. Father focuses on the nature of the abuse, the
inconsistency and inconclusiveness of A.R.’s allegations, the fact that father did not tell
A.R. to keep the abuse a secret, and father’s agreement to leave the family home

                                               15
following A.R.’s allegations. We hold that the court’s order was supported by substantial
evidence.
                      a.      The Nature of Father’s Sexual Abuse
       Father contends the sexual abuse of A.R. is “relatively ‘minor,” and “while serious
in nature, cannot be fairly described as “aberrant in the extreme.” We agree that father’s
conduct here is not as egregious and aberrant as the conduct described in the cases on
which he relies. (See In re I.J., supra, 56 Cal.4th at p. 771 [repeated sexual abuse of
teenage daughter over course of three years, including fondling, digital penetration of the
child’s vagina, oral copulation of the child’s vagina, forcing the child to watch
pornographic videos, and forcible rape]); Los Angeles County Dept. of Children and
Family Services v. Superior Court of Los Angeles County (2013) 215 Cal. App. 4th 962,
964-965 (K.R.) [sexual abuse of stepdaughter over five years, including repeatedly
fondling the child’s vagina and orally copulating her].) Although concededly less
shocking than the misconduct in these cases, father’s acts of fondling A.R.’s bare breasts,
back, and legs; touching and attempting to touch her vagina; slapping her buttocks; and
removing his clothes and straddling her in bed nonetheless constitute aberrant sexual
behavior. Such conduct “‘constitutes a fundamental betrayal of the appropriate
relationship between the generations. . . .’” and “‘abandon[ment] and contraven[tion of]
the parental role. . . .’ [Citations.]”8 (In re I.J., supra, 56 Cal.4th at p. 778.)
       We find the instant case is informed by the decision in In re P.A. (2006) 144
Cal. App. 4th 1339, cited favorably by the Supreme Court in In re I.J., supra, 56 Cal.4th at
pp. 775–776. There, the family resided in a one-bedroom apartment, in which the three
children shared a bunk bed. The nine-year-old daughter slept on the top bunk and her
two younger brothers shared the bottom bunk. (In re P.A., supra, 144 Cal.App.4th at p.
1342.) The daughter reported that after she had gone to bed one night, her father stood


8
       A.R. repeatedly reported that father touched her vagina under her clothes.
However, at the combined jurisdictional and dispositional hearing she testified that father
did not touch her vagina but tried to when they were in the car.


                                               16
over her and began to rub her vaginal area over her clothing.9 (Ibid.) The In re P.A.
court held that the father’s sexual abuse of his nine-year-old daughter placed her and her
two younger brothers at a substantial risk of harm and sexual abuse. (Id. at pp. 1342–43,
1347.)
         We find the conduct at issue here to be comparable, if not more egregious. Father
fondled A.R. on the couch and straddled her in bed; the father in In re P.A. fondled his
daughter while standing next to her in bed. Further, unlike the father in In re P.A., father
here abused A.R. on several more occasions by fondling her legs and back and slapping
her buttocks. Additionally, In re P.A. involved opposite-gendered siblings. The In re
P.A. court found that the father’s sexual abuse of his daughter put her two male siblings
at risk of abuse, even though there was no indication that the father had sexually abused
his sons or had any sexual proclivity towards males. (In re P.A., supra, 144 Cal.App.4th
at p. 1345.) Given that a father’s sexual abuse of his daughter has been found to put her
male siblings at risk, the conduct in this case puts A.R.’s female half sibling at an even
greater risk. (See In re Karen R. (2001) 95 Cal. App. 4th 84, 91.) Indeed, “appellate
courts have rarely if ever been faced with a situation in which a father sexually molests
one female minor in the household and the juvenile court does not find another female
minor in the household to be at risk. The cases cited categorically state that aberrant
sexual behavior directed at one child in the household places other children in the
household at risk, and this is especially so when both children are females. [Citation.]”
(K.R., supra, 215 Cal.App.4th at p. 970.) We find that the nature of father’s sexual abuse
was sufficient to support the court’s substantial risk finding.10


9
       The daughter also reported that a second, similar incident occurred the following
evening, but the petition was amended and sustained regarding only one incident. (In re
P.A., supra, 144 Cal.App.4th at p. 1343.)
10
         Father concedes that the fact that A.R. is not his biological child does not, by
itself, insulate his biological daughter, B.B., from a potential risk of serious physical
harm and sexual abuse.


                                              17
                     b.     A.R.’s “Inconsistent” and “Inconclusive” Allegations
       Father contends—without citation to legal authority—that even though the court
found A.R. to be credible, the “inconsistent” and “inconclusive” nature of her allegations
must weigh significantly in our assessment of the substantial risk B.B. may face. We
disagree. In essence, counsel invites us to give additional weight to a factor the trial court
already has considered in evaluating A.R.’s credibility. We will not reweigh the
“inconsistent” and “inconclusive” nature of the allegations on appeal. Absent
extraordinary circumstances, we cannot reject the testimony of a witness the trier of fact
chooses to believe, and we are bound under the substantial evidence standard of review to
accept as true that part of the witness’s testimony that supports the judgment. (In re
Daniel G., supra, 120 Cal.App.4th at p. 830.)
                     c.     Secrecy and Father’s Agreement to Leave the Family Home
       Father suggests B.B. did not face a substantial risk of serious physical harm or
sexual abuse because he did not tell A.R. to keep his abuse a secret and voluntarily left
the family home following A.R.’s allegations. He argues that both factors distinguish this
case from K.R., where the court found that a father’s prolonged sexual abuse of his
stepdaughter put his biological daughter at substantial risk of abuse. (See K.R., supra,
215 Cal.App.4th at p. 967-68.) We are not persuaded.
       Unlike the father in K.R., father did not tell A.R. to keep his abuse a secret. (See
K.R., supra, 215 Cal.App.4th at pp. 964-965.) Nonetheless, the record clearly indicates
father desired secrecy and A.R. understood as much. Father only molested A.R. when
they were alone or when others were sleeping. On the one occasion someone did walk in
on them, father pretended to fall on A.R. to avoid detection. That father did not verbalize
a desire for secrecy is inconsequential under these facts.
       Father also argues that unlike the mother in K.R., mother here did not have to put
locks on the children’s doors to protect them because father voluntarily left the family
home when A.R. reported the abuse. (See K.R., supra, 215 Cal.App.4th at pp. 965-966,
970.) However, the court in K.R. found that the father’s withdrawal from the mother’s
home placed the child at great risk: “This places [the child] at greater risk without

                                             18
juvenile court jurisdiction because, absent juvenile court supervision, [the child] could be
spending time alone with father away from mother’s home, thereby providing greater
opportunity for sexual abuse.” (Id. at p. 970.) The same is true here.
       C.     The Dispositional Order
       After finding that a child is a person described in section 300 and therefore the
proper subject of dependency jurisdiction, the court must determine “the proper
disposition to be made of the child.” (§ 358, subd. (a).) The dependency court is
empowered to “make any and all reasonable orders for the care, supervision, custody,
conduct, maintenance, and support of the child.” (§ 362, subd. (a).) However, the court
may not order a child removed from the custody of a parent unless it finds that, among
other things, there is “a substantial danger to the physical health, safety, protection, or
physical or emotional well-being” of the child, “and there are no reasonable means by
which the [child’s] physical health can be protected without” removal. (§ 361, subd.
(c)(1); see also In re Isayah C. (2004) 118 Cal. App. 4th 684, 694-95.) However, a “parent
need not be dangerous and the child need not have been actually harmed for removal to
be appropriate. The focus of the statute is on averting harm to the child. [Citations.]
[T]he court may consider the parent’s past conduct as well as present circumstances.”
(In re Cole C. (2009) 174 Cal. App. 4th 900, 917.) We hold that the court’s dispositional
order was supported by substantial evidence.
       Here, the court removed B.B. from father’s custody, placed her with mother, and
granted father monitored visits with B.B. Father does not raise any independent issue
with regard to this dispositional order. His challenge is predicated entirely on the alleged
impropriety of the jurisdictional order. As discussed above, however, the court’s
jurisdictional order was supported by substantial evidence, and we hold that the
dispositional order was as well.11


11
        We disagree with DCFS that father has forfeited his right to challenge the
dispositional order by failing to raise the issue in the dependency court. “There is a
general exception to the forfeiture rule for instances when an objection would have been
futile. [Citation.]” (In re Valerie A. (2007) 152 Cal. App. 4th 987, 1001.) Father

                                              19
                                    DISPOSITION
      The order of the juvenile court is affirmed.


             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      COLLINS, J.


We concur:




EPSTEIN, P. J.




MANELLA, J.




predicates his challenge to the dispositional order on the alleged impropriety of the
jurisdictional findings. Once the dependency court announced its jurisdictional findings,
it would have been futile for father to object to removal based on error in the
jurisdictional findings.

                                           20